                           IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

UNITED STATES OF AMERICA,                           §
                                                    §
                                                    § CASE NUMBER 6:18-CR-00065-RWS
v.                                                  §
                                                    §
                                                    §
CHAD PARMER,                                        §


                  ORDER ADOPTING MAGISTRATE JUDGE=S REPORT AND
                           FINDING DEFENDANT GUILTY
                           PURSUANT TO RULE 11 (c)(1)(C)

       On this day, the Court considered the Findings of Fact and Recommendation of United States

Magistrate Judge John D. Love regarding defendant=s plea of guilty under the provisions of Rule

11(c)(1)(C) to Count One of the Indictment charging defendant with a violation of Title 18 U.S.C. §

922(g)(1) - Felon in Possession of a Firearm. Having conducted a proceeding in the form and manner

prescribed by FED. R. CRIM P. 11, the Magistrate Judge recommends that the Court accept the defendant=s

guilty plea, reserving to the District Judge the option of rejecting the Plea Agreement if, after review of

the presentence report, the agreed sentence is determined not to be the appropriate disposition of the case.

The parties waived their right to file objections to the Findings of Fact and Recommendation. The

Court is of the opinion that the Findings of Fact and Recommendation should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United States

Magistrate Judge, filed TUESDAY, JANUARY 29, 2019, are hereby ADOPTED.

       It is further ORDERED that, pursuant to defendant=s plea agreement, the Court finds defendant

GUILTY of Count One of the Indictment in the above-numbered cause, reserving to the District Judge

the option of rejecting the Plea Agreement if, after review of the presentence report, the agreed sentence

is determined not to be the appropriate disposition of the case.
SIGNED this 30th day of January, 2019.



                                         ____________________________________
                                         ROBERT W. SCHROEDER III
                                         UNITED STATES DISTRICT JUDGE
